DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11th, 2020 has been entered.
By this amendment, claims 7 and 9 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 9, and 15 are in independent form.
Terminal Disclaimer
The terminal disclaimer filed on November 11th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,147,682 and 10/566,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 1, 3-7, 9, and 11-14 are objected to because of the following informalities: 
In claim 1, line 4, “a conductive pad” should be changed to --a first conductive pad-- to improve clarity because claim 6 which depends on claim 1, recites “a 
In claim 1, line 11, “a dielectric layer” should be changed to --a first dielectric layer-- to improve clarity because claim 7 which depends directly on claim 1 recites “a second dielectric layer” on line 2.  As a result, “the dielectric layer” as recited in claim 1, line 14, should be changed to --the first dielectric layer-- for consistency.
In claim 9, line 5, “a through-substrate-via (TSV)” should be changed to --a first through-substrate-via (TSV)-- to improve clarity because claim 13 which depends on claim 9, recites “a second TSV” on line 3.  This changed also provided proper antecedent basic for “the first TSV” as recited in claim 11, line 2; claim 12, line 3.  Furthermore, “the TSV” as recited in claim 9, lines 9, 11; claim 13, line 4; claim 14, line 1, should be changed to --the first TSV-- for consistency.
Appropriate correction is required.
					Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on November 11th, 2020 (see Applicant’s remarks on page 8, line 1 to page 10, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject 

Conclusion
This application is in condition for allowance except for the formal matters as presented in paragraph No. 5 above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu et al.		U.S. Pub. 2011/0165776	Jul. 7, 2011.
Chiou et al.		U.S. Patent 8,264,077	Sep. 11, 2012.
Trezza		U.S. Pub. 2006/0281309	Dec. 14, 2006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892